Vanderburgh, J.
It stands admitted on the record that the county auditor on the first day of May, 1877, issued to one Henry D. Winters a certificate of assignment of the interest of the state in the certain lots described in the complaint, which had been bid in for and assigned to the state at a previous tax-judgment sale, pursuant to the law of 1874, upon the payment by him of the amount for which the same was so bid in, with interest, and that such tax sale has since— to wit, March 30, 1885 — been duly adjudged void in a suit by the land-owner to determine the question of its validity. It follows, therefore, that the assignee of the state, or party holding his right, is entitled to be repaid from the county treasury the sum paid by such assignee upon taking the assignment from the state, with interest, as provided by Gen. St. 1878, c. 11, § 97. State v. Cronkhite, 28 Minn. 197, (9 N. W. Rep. 681;) Coles v. County of Washington, 35 Minn. 124, (27 N. W. Rep. 497.)
The only issue in the case is raised by the denial, in the answer, of the transfer of the certificate of assignment to plaintiff, who claims to have succeeded to Winters’ rights as holder thereof. Upon this issue the court finds, in this case, that Winters, on the sec*51ond day of November, 1877, executed, acknowledged, and delivered an assignment in due form of his certificate of assignment, with a blank space for the name of the assignee, purporting to transfer .all his interests and rights under the same. That thereafter one Eobert D. Miller’s name was inserted in the blank as assignee, but by whom does not appear, and that since November 2,1877, plaintiff has been the owner and holder of the certificate. But, apart from the record of the judgment in the former action by the land-owner, there is no evidence in the case that the assignment was executed in blank; and the recitals in the judgment record in that case in respect to that matter are not evidence in this case; and the recital' of the certificate of the register of deeds indorsed on the original assignment, and which was admitted against the defendant’s objection, is not evidence thereof.
The certificate, with the assignment thereof running to Eobert D. Miller, is the only evidence (outside the judgment record referred to) before the court of an assignment and transfer by Winters, and this is sufficient to show, prima facie at least, that the title had passed from him. But in the former action both this plaintiff and Eobert D. Miller were made parties defendant, and each answered setting up title to the certificate, and asking an affirmative adjudication in his favor; and judgment was rendered determining their respective claims, and adjudging that the plaintiff herein, Benedict M. Gold-schmidt, is the owner of the tax certificate made by the auditor to Henry D. Winters, and is entitled to all sums paid thereon on account of the tax judgment being null and void. This judgment is conclusive as to the title as between Miller and Goldschmidt, and must be accepted as such. Gen. St. 1878, c. 66, § 264. But to defeat Miller’s prima facie title to the certificate by virtue of the assignment thereof which was in fact executed by Winters, plaintiff must have acquired the title thereto, and is “the party holding the right” of such assignee, and the judgment necessarily involves the determination of that fact, and is therefore evidence upon the question of plaintiff’s title. Freem. Judgm. § 416.
The misrecital of the date of the tax judgment is manifestly a clerical error, and is not material.
Judgment affirmed.